

	

		II

		109th CONGRESS

		1st Session

		S. 352

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Ms. Mikulski (for

			 herself, Mr. Gregg,

			 Mr. Leahy, Mr.

			 Warner, Mr. Chafee,

			 Mr. Thomas, Mr.

			 Levin, Mr. Salazar,

			 Mr. Allen, Mr.

			 Kennedy, Mr. Jeffords,

			 Ms. Collins, Mr. Sarbanes, Ms.

			 Snowe, Mr. Dorgan,

			 Mr. Reed, Mr.

			 Dayton, and Mr. Kerry)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To revise certain requirements for H–2B employers and

		  require submission of information regarding H–2B nonimmigrants, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Save Our Small and Seasonal Businesses

			 Act of 2005.

		

			2.

			Numerical limitations on h–2b workers

			

				(a)

				In general

				Section

			 214(g) of the Immigration and

			 Nationality Act (8 U.S.C. 1184(g)) is amended by

			 adding at the end the following:

				

					

						(9)

						An alien counted toward the numerical limitations of paragraph

				(1)(B) during any one of the 3 fiscal years prior to the submission of a

				petition for a nonimmigrant worker described in section 101(a)(15)(H)(ii)(b)

				may not be counted toward such limitation for the fiscal year in which the

				petition is approved.

					.

			

				(b)

				Effective date

				(1)In

			 generalThe amendment in subsection (a) shall take effect as if

			 enacted on October 1, 2004, and shall expire on October 1, 2006.

				(2)ImplementationNot

			 later than the date of enactment of this Act, the Secretary of Homeland

			 Security shall begin accepting and processing petitions filed on behalf of

			 aliens described in section 101(a)(15)(H)(ii)(b), in a manner consistent with

			 this Act and the amendments made by this Act.

				

			3.

			Fraud prevention and detection fee

			

				(a)

				Imposition of fee

				Section

			 214(c) of the Immigration and

			 Nationality Act (8 U.S.C. 1184(c)), as amended by

			 section 426(a) of division J of the Consolidated Appropriations Act, 2005

			 (Public Law 108–447), is amended by adding at the end the following:

				

					

						(13)

						(A)

							In addition to any other fees authorized by law, the Secretary

				of Homeland Security shall impose a fraud prevention and detection fee on an

				employer filing a petition under paragraph (1) for nonimmigrant workers

				described in section 101(a)(15)(H)(ii)(b).

							

								(B)

								The amount of the fee imposed under subparagraph (A) shall be

				$150.

							.

			

				(b)

				Use of fees

				(1)Fraud

			 prevention and detection accountSubsection (v) of section 286 of

			 the Immigration and Nationality Act (8 U.S.C. 1356), as added by section 426(b)

			 of division J of the Consolidated Appropriations Act, 2005 (Public Law

			 108–447), is amended—

					(A)in paragraphs

			 (1), (2)(A), (2)(B), (2)(C), and (2)(D) by striking “H1–B and L” each place it

			 appears;

					(B)in paragraph (1),

			 as amended by subparagraph (A), by striking section 214(c)(12)

			 and inserting paragraph (12) or (13) of section 214(c);

					(C)in paragraphs

			 (2)(A)(i) and (2)(B), as amended by subparagraph (A), by striking

			 (H)(i) each place it appears and inserting (H)(i),

			 (H)(ii), ; and

					(D)

						in paragraph (2)(D), as amended by subparagraph (A), by inserting

			 before the period at the end or for programs and activities to prevent

			 and detect fraud with respect to petitions under paragraph (1) or (2)(A) of

			 section 214(c) to grant an alien nonimmigrant status described in section

			 101(a)(15)(H)(ii).

					(2)Conforming

			 amendmentThe heading of such subsection 286 is amended by

			 striking H1–B and

			 L.

				(c)Effective

			 dateThe amendments made by subsections (a) and (b) shall take

			 effect on October 1, 2005.

			

			4.

			Sanctions

			(a)In

			 GeneralSection 214(c) of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1184(c)), as amended by section 3, is further amended by adding

			 at the end the following:

				

					

						(14)

						(A)

							If the Secretary of Homeland Security finds, after notice and

				an opportunity for a hearing, a substantial failure to meet any of the

				conditions of the petition to admit or otherwise provide status to a

				nonimmigrant worker under section 101(a)(15)(H)(ii)(b) or a willful

				misrepresentation of a material fact in such petition—

							

								(i)

								the Secretary of Homeland Security may, in addition to any

				other remedy authorized by law, impose such administrative remedies (including

				civil monetary penalties in an amount not to exceed $10,000 per violation) as

				the Secretary of Homeland Security determines to be appropriate; and

							

								(ii)

								the Secretary of Homeland Security may deny petitions filed

				with respect to that employer under section 204 or paragraph (1) of this

				subsection during a period of at least 1 year but not more than 5 years for

				aliens to be employed by the employer.

							

								(B)

								The Secretary of Homeland Security may delegate to the

				Secretary of Labor, with the agreement of the Secretary of Labor, any of the

				authority given to the Secretary of Homeland Security under subparagraph

				(A)(i).

							

								(C)

								In determining the level of penalties to be assessed under

				subparagraph (A), the highest penalties shall be reserved for willful failures

				to meet any of the conditions of the petition that involve harm to United

				States workers.

							

								(D)

								In this paragraph, the term substantial failure

				means the willful failure to comply with the requirements of this section that

				constitutes a significant deviation from the terms and conditions of a

				petition.

							.

			(b)Effective

			 DateThe amendment made by subsection (a) shall take effect on

			 October 1, 2005.

			5.Allocation of

			 h–2b visas during a fiscal yearSection 214(g) of the Immigration and

			 Nationality Act (8 U.S.C. 1184(g)), as amended by section 2, is further amended

			 by adding at the end the following new paragraph:

			

				(10)The numerical limitations of paragraph

				(1)(B) shall be allocated for a fiscal year so that the total number of aliens

				who enter the United States pursuant to a visa or other provision of

				nonimmigrant status under section 101(a)(15)(H)(ii)(b) during the first 6

				months of such fiscal year is not more than 33,000.

				.

		

			6.

			Submission to congress of information regarding h–2b

			 nonimmigrants

			Section 416 of the American

			 Competitiveness and Workforce Improvement Act of 1998 (title IV of division C

			 of Public Law

			 105–277;

			 8 U.S.C. 1184

			 note) is amended—

			

				(1)

				by striking Attorney General each place that term

			 appears and inserting Secretary of Homeland Security; and

			

				(2)

				by adding at the end the following new subsection:

				

					

						(d)

						Provision of information

						

							(1)

							Quarterly notification

							Beginning not later than March 1, 2006, the Secretary of

				Homeland Security shall notify, on a quarterly basis, the Committee on the

				Judiciary of the Senate and the Committee on the Judiciary of House of

				Representatives of the number of aliens who during the preceding 1-year

				period—

							

								(A)

								were issued visas or otherwise provided nonimmigrant status

				under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C.

				1101(a)(15)(H)(ii)(b)); or

							

								(B)

								had such a visa or such status expire or be revoked or

				otherwise terminated.

							

							(2)

							Annual submission

							Beginning in fiscal year 2007, the Secretary of Homeland

				Security shall submit, on an annual basis, to the Committees on the Judiciary

				of the House of Representatives and the Senate—

							

								(A)

								information on the countries of origin of, occupations of, and

				compensation paid to aliens who were issued visas or otherwise provided

				nonimmigrant status under section 101(a)(15)(H)(ii)(b) of the

				Immigration and Nationality Act

				(8

				U.S.C. 1101(a)(15)(H)(ii)(b)) during the previous fiscal

				year;

							

								(B)

								the number of aliens who had such a visa or such status expire

				or be revoked or otherwise terminated during each month of such fiscal year;

				and

							

								(C)

								the number of aliens who were provided nonimmigrant status

				under such section during both such fiscal year and the preceding fiscal

				year.

							(3)Information

				maintained by StateIf the Secretary of Homeland Security

				determines that information maintained by the Secretary of State is required to

				make a submission described in paragraph (1) or (2), the Secretary of State

				shall provide such information to the Secretary of Homeland Security upon

				request.

						.

			

